DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Invention Group I (Claims 1-13) in the reply filed on 3/31/2022 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: 
In [0038], in the second to last sentence, change “stationary threads 234” to -- stationary threads 238 --  
Appropriate correction is required. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heating assembly” (Claim 1)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a heating assembly” (from Claim 1) is being interpreted as an assembly for heating that comprises “a gas burner, a heat pump, an electric resistance element, a microwave element, an induction element, a sealed heat pump system” or “any other suitable heating element, heating assembly, or combination thereof”


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “the profiled sealing face and the inlet orifice being cooperative to permit a flow rate that is substantially proportional to a valve position” which is considered indefinite because it is unclear which flow rate is being permitted as claimed since a flow rate would be present for (at least) each of the cold water supply, hot water supply, mixed water and the area through the profiled sealing face and inlet orifice. Moreover, the claim establishes both a “mixing valve” and a “plunger valve”. Thus, it is unclear which valve, or portion of a valve, that the claimed “valve position” is referring to. The metes and bounds of the claim are consequently unclear. 
	Claims 2-13 are rejected due to their dependency on Claim 1.
	Claim 10 recites the limitation “wherein the inlet conduit is the hot water supply” which is considered indefinite because Claim 1 establishes that the claimed appliance comprises both a hot water supply and a distinct inlet conduit. Thus, it is unclear how these two distinct elements that have already been established can also be a single element such that “the inlet conduit is the hot water supply” as is claimed in Claim 10. The metes and bounds of the claim are consequently unclear.
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2016/0348952 A1) (hereinafter “Ward”) in view of Tanikawa et al. (US 2019/0040965 A1) (hereinafter “Tanikawa”). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Ward teaches of a water heater appliance (100) (see Figs. 1, 2), comprising:  
	a tank (112) defining an interior volume for holding water (see at least [0019] and Fig. 2); 
	a cold water supply (104) configured for directing cold water into the interior volume of the tank (see at least [0020] and Fig. 2); 
	a heating assembly for heating water within the tank (heating assembly comprising “electric resistance” elements 118 and 119) (see at least [0023] and Fig. 2);
	a hot water supply (106) configured for directing heated water out of the interior volume of the tank (see at least [0020] and Fig. 2); and 
	a mixing valve (200) in fluid communication with the cold water supply and the hot water supply (as is shown in Fig. 2), the mixing valve being configured for selectively mixing the heated water from the hot water supply and the cold water from the cold water supply (see at least [0034] and Figs. 2-4), the mixing valve comprising: 
		a valve body (210) that defines a mixing chamber (218) (see at least [0043] and Figs. 2-6); 
		an inlet conduit (214) that is fluidly coupled to the mixing chamber at an inlet orifice (inlet orifice at the end of inlet conduit (214) that is adjacent to element (222) that is open as shown in Fig. 5 and is closed by element (222) as shown in Fig. 6) (see at least [0053] and Figs. 5, 6); and 
		a plunger valve (220) mounted within the valve body, the plunger valve being moveable relative to the inlet orifice to regulate a flow of water through the inlet orifice (see at least [0047], [0053] and Figs. 5, 6), wherein a distal end of the plunger valve (distal end (222)) defines a profiled sealing face (the end portion of element (222) that comprises element (228) that contacts inlet conduit (214) to form a seal as is shown in Fig. 6) (Note that in light of the specification, the limitation of “a profiled sealing face” is being interpreted as a face element capable of sealing that, instead of being substantially cylindrical from end to end, “may be curved, arcuate, filleted, parabolic, or any other suitable shape”. In the instant case, element (222) taught by Ward, which comprises elements (228), is curved or arcuate at least at element (228) (as is shown in Figs. 4-6). Moreover, the entire shape of the end portion of element (222) is profiled via the notches shown in the cross-sections of Figs. 5 and 6 such element (228) can be held therein and sealing can be facilitated. The end portion of element (222) that comprises element (228) that contacts inlet conduit (214) to form a seal accordingly constitutes a “profiled sealing face” as claimed.).
	Ward fails to explicitly teach that the profiled sealing face and the inlet orifice are cooperative to permit a flow rate through the profiled sealing face and the inlet orifice that is substantially proportional to a valve position. Note that in light of the specification, a flow rate that is substantially proportional to a valve position is being interpreted as valve position causing a flow area to vary substantially proportionally with changes in the valve position such that a substantially linear relationship is generated between valve position and flow rate.  
	Tanikawa discloses a relatable valve (1) that could be used in a variety of appliances (see at least [0103], [0110] and Fig. 4). The valve comprises at least one profiled sealing face (23) at a distal end of a plunger valve (as is shown in Figs. 4 and 5) and inlet orifice (2b) (see at least [0112] and Figs. 4, 5) that are cooperative, via their relative shapes, to permit a flow rate of fluid (“flow rate”) through the profiled sealing face and the inlet orifice to be substantially proportional to a valve position (see at least [0110] and Fig. 9 - Tanikawa discloses that “the flow rate changes approximately linearly and proportionally to the opening degree”). Tanikawa teaches that it is advantageous to configure the profiled sealing face (23) and inlet orifice (2b) to be cooperative with one another, via their relative shapes, to permit a flow rate through the profiled sealing face and the inlet orifice to be substantially proportional to valve position because “flow rate control may be performed accurately even in any range from the flow rate of being zero to that at the maximum” (see at least [0113] and Fig. 9).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Ward by configuring the existing profiled sealing face and inlet orifice taught by Ward to be cooperative with one another via their relative shapes to permit a flow rate of fluid through the profiled sealing face and inlet orifice to be substantially proportional to a valve position based on the teachings of Tanikawa. Doing so would have enabled accurate flow control even at minimum and maximum flow rates. Note that such modification would have necessarily resulted in the invention as claimed as it is presently understood.  

	Regarding Claim 2, Ward also teaches that a flow area of the inlet orifice is defined between the profiled sealing face of the plunger valve and the inlet conduit (214) (as is shown in Figs. 5 and 6) and Tanikawa teaches that flow area varies proportionally with valve position (see at least [0110], [0113], Figs. 4, 5 and 9 of Tanikawa and the rejection for Claim 1 above). The combination of Ward and Tanikawa accordingly meets the limitations of Claim 2 as claimed (see at least [0110], [0113], Figs. 4, 5 and 9 of Tanikawa and the rejection for Claim 1 above).

	Regarding Claim 3, Tanikawa also teaches that the profiled sealing face (23), which would be a part of the combined apparatus, defines a conical taper (23b, 23c) toward the distal end of the plunger valve (see at least [0103]-[0104], Figs. 4-5 and the rejection for Claim 1 above).

	Regarding Claim 4, Tanikawa also teaches that the profiled sealing face (23), which would be a part of the combined apparatus, defines an arcuate, filleted, or parabolic corner (it defines, at least, an arcuate corner at the “flexion point” between first taper 23b and second taper 23c) (see at least [0104], Figs. 4-5 and the rejection for Claim 1 above).

	Regarding Claim 5, Tanikawa also teaches that the profiled sealing face (23), which would be a part of the combined apparatus, defines a first region (23b) with a conical taper (see at least [0103]-[0104] and Figs. 4-5) and a second region (“flexion point”) with an arcuate profile (see at least [0103]-[0104], Figs. 4-5 and the rejection for Claim 1 above).

	Regarding Claim 6, Ward also teaches that the inlet conduit (214) comprises a profiled junction (junction of element (214) that is in contact with element (228) as is shown in Fig. 6) that defines the inlet orifice (as is shown in Figs. 5 and 6). Also note that this limitation is taught by Tanikawa - see at least [0104], Figs. 4-5 and the rejection for Claim 1 above). 

	Regarding Claim 7, Ward also teaches that the profiled junction defines a conical taper away from mixing chamber (as is shown in Figs. 5 and 6). Also note that this limitation is taught by Tanikawa - see at least [0104], Figs. 4-5 and the rejection for Claim 1 above).

	Regarding Claim 8, Tanikawa also teaches that the profiled sealing junction (2b), which would be a part of the combined apparatus, defines an arcuate, filleted, or parabolic corner (it defines, at least, an arcuate corner at the “flexion point” between first taper 23b and second taper 23c) (see at least [0104], Figs. 4-5 and the rejection for Claim 1 above).

	Regarding Claim 9, Ward also teaches that the inlet conduit (214) is fluidly coupled to the cold water supply (see at least [0043]-[0044] and Figs. 2-6). 

	Regarding Claim 10, to the extent that Claim 10 is understood in light of the 112(b) rejection set forth in this Office Action, Ward teaches that the hot water supply (106) directly feeds mixing chamber (218) through inlet conduit (212) (see at least [0043]-[0044] and Figs. 2-6). Thus, Ward additionally teaches that the inlet conduit as established in Claim 1 (which can be the combination of elements (106) and (212)) may also be the hot water supply (see at least [0043]-[0044], Figs. 2-6 and the rejection for Claim 1 above).

	Regarding Claim 11, Ward also teaches that the mixing valve further comprises a drive body (240) mounted within the valve body (see at least [0049] and Figs. 5-6), the plunger valve being mounted within the drive body such that it is movable along a translation axis (see at least [0049] and Figs. 5-6).

	Regarding Claim 12, Ward also teaches that the plunger valve defines plunger threads and the drive body defines stationary threads (as shown in Figs. 5 and 6), the plunger threads and the stationary threads engaging each other to move the plunger valve along the translation axis as the plunger valve is rotated (see at least [0049] and Figs. 5-6).

	Regarding Claim 13, Ward also teaches of a drive motor (230) operably coupled to the plunger valve for selectively rotating the plunger valve to move the plunger valve along the translation axis (see at least [0049] and Figs. 5-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clement et al. (US 2018/0094733 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/25/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762